Citation Nr: 1731098	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  17-00 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether to reopen the claim for service connection for diabetes associated with herbicide exposure based on the receipt of new and material evidence and, if so, whether service connection is warranted.

2.  Service connection for diabetic neuropathy to include as secondary to Diabetes mellitus II. 

3.  Service connection for diabetic retinopathy to include as secondary to Diabetes mellitus II. 

4.  Service connection for nephrology, kidney failure to include as secondary to diabetes as secondary to Diabetes mellitus II. 

5.  Service connection for erectile dysfunction to include as secondary to diabetes as secondary to Diabetes mellitus II. 

6.  Entitlement to individual unemployability. 



REPRESENTATION

Veteran represented by:	Timothy Kidd, Esq. 


ATTORNEY FOR THE BOARD

Joseph Montanye, Associate Counsel 


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1968 to November 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran had previously applied for service connection for diabetes mellitus II in September 2002 and was denied in a July 2003 rating decision.  The Veteran did not file a notice of disagreement for this decision and it became final July 2004. 

2.  Evidence received since the July 2003 rating decision includes evidence is not cumulative or redundant of the evidence previously of record and is sufficient, when considered by itself or with previous evidence of record, to raise a reasonable possibility of substantiating the claims for diabetes mellitus, type II.

3.  It is not shown that the Veteran served in the Republic of Vietnam or was exposed to an herbicide agent (to include Agent Orange) during service, to include in Korea.

4.  Diabetes mellitus, Type II, was not manifested in service or within the first post service year, and the preponderance of the evidence is against a finding that the Veteran's current diabetes mellitus, Type II, is related to an event, injury, or disease in service.

5.  Secondary service connection for diabetic neuropathy, diabetic retinopathy, nephrology, and erectile dysfunction is denied as a matter of law as service connection is not in effect for any disabilities. 

6.  The Veteran has not specifically asserted that diabetic neuropathy, diabetic retinopathy, nephrology or erectile dysfunction is service related on a direct basis, other than the general contention of herbicide exposure; the evidence weighs against direct service connection for each of these disabilities.

7.  As service connection has not been established for a disability, TDIU must be denied as a matter of law.


CONCLUSION OF LAW

1.  As new and material evidence has been received since the issuance of a final July 2003 decision, the criteria for reopening the claim for service connection for diabetes mellitus II are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  Service connection for diabetes mellitus, Type II, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

3.  The claim of secondary service connection for peripheral neuropathy, as secondary to diabetes mellitus II, is legally insufficient; service connection for such disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015). 

4.  The claim of secondary service connection for diabetic retinopathy, as secondary to diabetes mellitus II, is legally insufficient; service connection for such disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).

5.  The claim of secondary service connection for nephrology and kidney failure, as secondary to diabetes mellitus II, is legally insufficient; service connection for such disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).

6.  Service connection for erectile dysfunction secondary to diabetes, as secondary to diabetes mellitus II, is legally insufficient; service connection for such disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).

7.  The criteria for TDIU have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA notice

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Legal Criteria, Factual Background, and Analysis

As an initial matter, the Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence). Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the issues on appeal.

Generally, a claim that has been denied in an unappealed Board or rating decision may not thereafter be reopened and allowed.  38 C.F.R. §§ 20.1100, 20.1103.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Regardless of the AOJ's actions, given the previous unappealed denial of the claims on appeal, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2014) to address the question of whether new and material evidence has been received to reopen the claims for service connection.  This matter goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims on a de novo basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309 (a), including diabetes mellitus and cardiovascular-renal disease, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303 (b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Id.  However, if chronicity in service is not established or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after discharge is required to support the claim. 38 C.F.R. § 3.303 (b).  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)."  Walker, 708 F.3d at 1337.  Service connection may nonetheless be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Diabetes mellitus, Type II.

New and material 

Review of the file shows the previous denial of entitlement to service connection for diabetes mellitus, type II, in a July 2003 rating decision that was not appealed was based on a determination that there was no evidence of an in service disability, nor was there information to suggest an applicable herbicide presumption.  The July 2003 decision was not appealed nor was new and material evidence submitted within one year, accordingly, the determination is final.  38 C.F.R. §§ 3.156 (b), 20.1103 (2015). 

The evidence received since the July 2003 decision includes in pertinent part VA treatment records, military personnel records and additional detailed statements from the Veteran.

Because these documents could potentially demonstrate one of the elements not present in July 2003, this evidence is sufficient to reopen the previously-denied claim.  The foregoing evidence is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.  Therefore, this evidence is new and material, and reopening of the claim is in order.  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010).

Service connection 

The Veteran is contending that his exposure to herbicides in Korea and Vietnam caused his diabetes mellitus.  

The Veteran's post service treatment records show that diabetes mellitus, Type II, was diagnosed in 1988.  Based on the foregoing information, there is no evidence that the Veteran's current diabetes mellitus, Type II was manifested in service or to a compensable degree in the first year following his separation from active duty service.  Consequently, service connection for diabetes mellitus, Type II, on the basis that this disability became manifest in service and persisted, or on a presumptive basis (as a chronic disease under 38 U.S.C.A. § 1112), is not warranted.  Notably, the Veteran has not alleged (nor has he submitted competent evidence to show) that he has suffered from diabetes mellitus, Type II, from the time of service (that is, that it began in service and continued after service)  See 38 C.F.R. § 3.303 (b).

Instead, it is the Veteran's contention that his diabetes mellitus, Type II is the result of herbicide agents (including Agent Orange), to which he was potentially exposed while serving in Korea, or on temporary duty in Vietnam. The Veteran has also asserted exposure aboard C-123 aircraft.

The law provides that, if a veteran was exposed to an herbicide agent during service, certain listed diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307 (a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307 (d) are also satisfied.  The list of diseases afforded this presumption includes diabetes mellitus, Type II. Consequently, the herbicide exposure presumptive provisions of 38 U.S.C.A. § 1116 applies to the Veteran's claim for service connection for diabetes mellitus, Type II.

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he served in the Republic of Vietnam during the Vietnam era.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307 (a)(6)(iii).

At the outset, it is noteworthy that the Veteran's service personnel records do not show that his "service involved duty or visitation in the Republic of Vietnam."  His DD-214 specifically listed no next to Indochina and Vietnam, while listing yes next to Korea.  However, the Veteran has asserted that he occasionally served in the Republic of Vietnam while on TDY.  His main assertion is that he was exposed to herbicides while serving in Korea.  The regulations provide that a veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307 (a)(6)(iv).

Notwithstanding the provisions of 38 U.S.C.A. § 1116  and 38 C.F.R. § 3.309 (e), relating to presumptive service connection due to exposure to Agent Orange, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2 .725, 2.727-29 (1984), and the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11  (1991), a claimant is not precluded from establishing service connection with proof of actual causation, that is, proof the exposure to Agent Orange actually causes a disability, which is not included in the list in 38 C.F.R. § 3.309 (e).  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303 (d).

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veteran's cases is to be done by the Board")). 

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154 (a).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

The Veteran's service personnel records show he served in Korea from July 1970 to March 1971.  He served as a member of the 3rd and 6314th supply squadrons on Kunsan Air Base and also regularly drove a truck.  As the Veteran's unit is not one of those determined by the Department of Defense to have been exposed, his exposure to herbicide agents (including Agent Orange) is not presumed. 

Although the Veteran is not presumed to have been exposed to herbicide agents while serving in Korea, he may still establish direct exposure.  The Veteran stated in 2014 that he was stationed at Kunsan Air Force Base in Korea in 1970.  He mentioned that he was "in supply and drove a duce n half truck once a week up to osan, Seoul and the DMZ"  during these trips to the DMZ he alleged that he was exposed to Agent Orange. 

Regarding this allegation of herbicide exposure, the Board notes that while the Veteran is competent to recollect and report that his duties in Korea involved driving weekly to Osan, Seoul and DMZ, he is not competent to report that that he was exposed to herbicide agents, including Agent Orange, at those locations.  This is because the Veteran does not have (nor does he claim to have) firsthand knowledge of what "military chemicals" may have been in the area.  The Board cannot find that he was exposed to Agent Orange on that basis.  Significantly, efforts were undertaken to determine whether the Veteran was exposed to herbicides in service.  In this regard, the AOJ also developed information and evidence as directed by the M21 regarding whether the Veteran had exposure to herbicides about the C-123.  The record reflects that this issue was properly developed but the criteria for conceding such exposure on this basis have not been met.

In March 2015 VA made a formal finding of a lack of information to verify Agent Orange exposure.    This finding detailed the statements of the Veteran and all of the steps taken by VA to verify the Veteran's statements.  A request to the Defense Personnel Records Image Retrieval System (DPRIS) for information related to his purported dates of exposure.  DPRIS responded that they had reviewed the history for the Veteran's unit (the 6314th support squadron) and determined that the history did not report the daily activities of the unit nor on unit personnel traveling to the DMZ.  

Another formal finding by the VA also detailed the Veteran's contention that he was exposed in Vietnam.  VA sent a letter in May 2016 requesting information on how his military duties exposed him to herbicides, but no response was received.  Service treatment records and his military personnel file was reviewed for evidence of exposure and both were found to be negative.  

Based on this information, the Board cannot conclude that the Veteran was exposed to herbicides (including Agent Orange) in service.  Therefore, the preponderance of the evidence is against a finding that the Veteran's diabetes mellitus, Type II, is any way related to his service. 

Peripheral neuropathy.

The Veteran seeks service connection for peripheral neuropathy of all extremities, to include as secondary to diabetes mellitus, Type II.  

A review of the Veteran's post service treatment records demonstrate a diagnosis of neuropathy in all extremities, caused by his uncontrolled Diabetes Mellitus type II. 

Despite this diagnosis, service connection is not be warranted as it is not shown that it is related to his service or secondary to a service-connected disability.  In this regard, the Board notes that the Veteran's service treatment records, to include his August 1972 service separation medical examination report and report of medical history, are silent for any complaints, findings, treatment, or diagnoses related to peripheral neuropathy. 

With respect to the peripheral neuropathy, the Veteran has claimed this disability as secondary to diabetes mellitus, Type II.  Secondary service connection is warranted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Briefly, the threshold legal requirements for a successful secondary service connection claim are: (1) Evidence of a current disability for which secondary service connection is sought; (2) a disability for which service connection has been established; and (3) competent evidence of a nexus between the two. 

Inasmuch as service connection for diabetes mellitus, Type II, has been denied (see above), a threshold legal requirement for establishing secondary service connection is not met, i.e., it is not shown that the primary disability (diabetes mellitus, Type II) alleged to have caused or aggravated the disability for which secondary service connection is sought (peripheral neuropathy) is service-connected.  Accordingly, the claim of service connection for peripheral neuropathy as secondary to diabetes mellitus is legally insufficient, and must be denied as lacking legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994)

In conclusion, the preponderance of the evidence is against the Veteran's claims of service connection for diabetes mellitus, Type II, and the claim of service connection for peripheral neuropathy, as secondary to diabetes mellitus, Type II, is legally insufficient (on both direct and secondary theories of entitlement), and must be denied as lacking legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994)


Diabetic retinopathy 

The Veteran seeks service connection for peripheral neuropathy of all extremities, to include as secondary to diabetes mellitus, Type II.  

A review of the Veteran's post service treatment records demonstrate a diagnosis of diabetic retinopathy, caused by his uncontrolled Diabetes Mellitus type II. 

Despite this diagnosis, service connection is not be warranted as it is not shown that it is related to his service or secondary to a service-connected disability.  In this regard, the Board notes that the Veteran's service treatment records, to include his August 1972 service separation medical examination report and report of medical history, are silent for any complaints, findings, treatment, or diagnoses related to retinopathy. 

To the extent that the Veteran has claimed that he has retinopathy that is secondary to his diabetes mellitus, Type II, as was noted in the above discussion denying service connection for peripheral neuropathy on a secondary basis, a threshold legal requirement for establishing secondary service connection is that the Veteran have a service-connected primary disability.  In this case, service connection has been denied for the primary disability, diabetes mellitus, Type II. 

Accordingly, the claim of service connection for diabetic retinopathy, to include as secondary to diabetes mellitus, Type II, is legally insufficient (on both direct and secondary theories of entitlement), and must be denied as lacking legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994)

Nephrology, kidney failure secondary to diabetes 

The Veteran seeks service connection for nephrology, kidney failure, as secondary to diabetes mellitus, Type II.  

A review of the Veteran's post service treatment records demonstrate a diagnosis of late stage nephrology, kidney failure, caused by his uncontrolled Diabetes Mellitus type II. 

Despite this diagnosis, service connection is not be warranted as it is not shown that it is related to his service or secondary to a service-connected disability.  In this regard, the Board notes that the Veteran's service treatment records, to include his August 1972 service separation medical examination report and report of medical history, are silent for any complaints, findings, treatment, or diagnoses related to nephrology, kidney failure. 

To the extent that the Veteran has claimed that he has nephrology, kidney failure that is secondary to his diabetes mellitus, Type II, as was noted in the above discussion denying service connection for peripheral neuropathy on a secondary basis, a threshold legal requirement for establishing secondary service connection is that the Veteran have a service-connected primary disability.  In this case, service connection has been denied for the primary disability, diabetes mellitus, Type II. 

Accordingly, the claim of service connection for nephrology, kidney failure, to include as secondary to diabetes mellitus, Type II, is legally insufficient (on both direct and secondary theories of entitlement), and must be denied as lacking legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994)


Erectile dysfunction secondary to diabetes 

The Veteran seeks service connection for erectile dysfunction, to include as secondary to diabetes mellitus, Type II.  

A review of the Veteran's post service treatment records demonstrate a diagnosis of erectile dysfunction and is caused by his uncontrolled Diabetes Mellitus type II. 

Despite this diagnosis, service connection is not be warranted as it is not shown that it is related to his service or secondary to a service-connected disability.  In this regard, the Board notes that the Veteran's service treatment records, to include his August 1972 service separation medical examination report and report of medical history, are silent for any complaints, findings, treatment, or diagnoses related to erectile dysfunction. 

To the extent that the Veteran has claimed that he has an erectile dysfunction disability that is secondary to his diabetes mellitus, Type II, as was noted in the above discussion denying service connection for peripheral neuropathy on a secondary basis, a threshold legal requirement for establishing secondary service connection is that the Veteran have a service-connected primary disability.  In this case, service connection has been denied for the primary disability, diabetes mellitus, Type II. 

Accordingly, the claim of service connection for erectile dysfunction, to include as secondary to diabetes mellitus, Type II, is legally insufficient (on both direct and secondary theories of entitlement), and must be denied as lacking legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994)

Individual unemployability

The Veteran claims that his disabilities prevent him from securing and maintaining gainful employment. 

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that a Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  

The Veteran does not have any service-connected disabilities.  Therefore entitlement to TDIU must be denied as there are no service-connected disabilities which could be found to be causing individual unemployability.  


ORDER


The Board having determined that new and material evidence has been presented, reopening of the claim for service connection for diabetes mellitus, type II, is granted.

Service connection for diabetes mellitus, type II, to include as secondary to herbicide exposure, is denied.

Service connection for peripheral neuropathy, to include as secondary to diabetes mellitus, Type II, is denied.

Service connection for diabetic retinopathy, to include as secondary to herbicide exposure and/or to diabetes mellitus, Type II, is denied.

Service connection for nephrology, kidney failure, to include as secondary to herbicide exposure and/or to diabetes mellitus, Type II, is denied.

Service connection for erectile dysfunction secondary to diabetes, to include as secondary to herbicide exposure and/or to diabetes mellitus, Type II, is denied.

Entitlement to individual unemployability is denied.




____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


